          Case 1:18-cv-00977-BAH Document 32 Filed 04/09/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 CYNTHIA WARMBIER, et al.,

                        Plaintiffs,
                                                      Civil Action No. 18-977 (BAH)
                        v.
                                                      Chief Judge Beryl A. Howell
 DEMOCRATIC PEOPLE’S REPUBLIC OF
 KOREA,

                        Defendant.


                                              ORDER

       Otto Warmbier’s parents, Frederick and Cynthia Warmbier, filed this action individually

and as personal representatives of Otto’s estate, under the Foreign Sovereign Immunities Act

(“FSIA”), 28 U.S.C. § 1602, et seq., against the Democratic People’s Republic of Korea (“North

Korea”) for its torture, hostage taking, and extrajudicial killing of Otto. The plaintiffs obtained a

default judgment against North Korea over three months ago, on December 24, 2018, pursuant to

the FSIA’s terrorism exception to foreign sovereign immunity, section 1605A. See Warmbier v.

Democratic People’s Republic of Korea, 356 F. Supp. 3d 30 (D.D.C. 2018) (“Default J. Mem.

Op.”); Order Granting Mot. for Default J., ECF No. 24. The plaintiffs now seek an order

authorizing enforcement of that judgment, pursuant to the FSIA’s section 1610(c). See Pls.’

Mot. for Order Under 28 U.S.C. § 1610(c) & Mem. Supp. Mot. (“Pls.’ Mot.”) at 1, ECF No. 31.

       The FSIA bars any “attachment or execution” against certain foreign property “until the

court has ordered such attachment and execution after having determined that a reasonable

period of time has elapsed following the entry of judgment and the giving of any notice required

under section 1608(e).” 28 U.S.C. § 1610(c). In accordance with this statutory direction, the

plaintiffs request that this Court find that (1) “notice was properly given under 28 U.S.C. §


                                                  1
          Case 1:18-cv-00977-BAH Document 32 Filed 04/09/19 Page 2 of 5



1608(e),” and (2) “a reasonable period of time has elapsed following entry of judgment and

service of the judgment.” Pls.’ Mot. at 2. For the reasons discussed below, the plaintiffs’

Motion is granted.

        At the outset, the plaintiffs have not described the property against which attachment or

execution is sought, but “[s]uch a description is not required.” Baker v. Socialist People’s

Libyan Arab Jamahirya, 810 F. Supp. 2d 90, 101 (D.D.C. 2011). “A § 1610(c) order in this case

serves only to determine (1) that a reasonable period of time has elapsed following entry of

judgment, and (2) that any notice required under § 1608(e) has been given. Execution of the

judgment with respect to any particular property requires a separate judicial determination that

the property at issue falls within one of the exceptions to immunity.” Id. at 101–02 (citing

Agudas Chasidei Chabad of U.S. v. Russian Fed’n, 798 F. Supp. 2d 260, 270–71 (D.D.C. 2011));

accord BCB Holdings Ltd. v. Gov’t of Belize, 232 F. Supp. 3d 28, 34 (D.D.C. 2017); see also

Rubin v. Islamic Republic of Iran, 138 S. Ct. 816, 825 (2018) (“[I]ndividuals with § 1605A

judgments against a foreign state must primarily invoke other provisions revoking the grant of

immunity for property related to commercial activity . . . unless the property is expressly carved

out in an exception . . . .”).

        The plaintiffs have satisfied the statutory prerequisites for issuance of a section 1610(c)

order. First, North Korea has properly been given notice pursuant to section 1608(e), which

requires that a copy of the default judgment entered against a foreign state under the FSIA “be

sent to the foreign state . . . in the manner prescribed for service” of the summons and complaint,

which, in this case, was pursuant to section 1608(a)(3). See Default J. Mem. Op. at 54. Section

1608(a)(3) directs sending the relevant documents “together with a translation of each into the

official language of the foreign state, by any form of mail requiring a signed receipt, to be




                                                  2
          Case 1:18-cv-00977-BAH Document 32 Filed 04/09/19 Page 3 of 5



addressed and dispatched by the clerk of the court to the head of the ministry of foreign affairs of

the foreign state concerned.”

       Here, the Clerk of the Court mailed the necessary documents, via DHL to the head of the

Ministry of Foreign Affairs in North Korea on January 16, 2019. See Clerk’s Certificate of

Mailing, ECF No. 28. Service of the judgment was effective when North Korea received and

signed for the documents approximately one month later, on February 14, 2019. See Pls.’ Mot.,

Ex. A, DHL Tracking for Clerk’s Mailing with Waybill Number 1972256204 (“DHL Tracking

for Clerk’s Mailing”), ECF No. 31-1 (showing package was “[d]elivered” and “[s]igned for”);

see also Republic of Sudan v. Harrison, No. 16-1094, 2019 WL 1333259, at *5 (U.S. Mar. 26,

2019) (“We assume that certified mail sent to a foreign minister will generally be signed for by a

subordinate, but the person who signs for the minister’s certified mail in the foreign ministry

itself presumably has authority to receive mail on the minister’s behalf . . . .”).

       Although the package was subsequently returned to the Court and docketed as

“[u]ndeliverable,” see Notice of Returned Mail, ECF No. 30, the plaintiffs have shown that, in

fact, North Korea received and signed for the package, see Pls.’ Mot. at 3 n.1 (citing DHL

Tracking for Clerk’s Mailing). Then, eleven days after receipt, North Korea “created a new

DHL Waybill and mailed the package back.” Id. (citing Pls.’ Mot., Ex. B, DHL Tracking for

North Korea’s Return Mail with New Waybill Number 8643645323, ECF No. 31-2; Notice of

Returned Mail (showing a “new DHL envelope,” evidenced by a new Waybill number, which

envelope apparently contained “the original DHL envelope,” opened)). As the plaintiffs

correctly note, “North Korea’s deliberate action to create a new mailing and send the documents

to the Court . . . after accepting them only confirms its notice of the documents.” Id.




                                                   3
          Case 1:18-cv-00977-BAH Document 32 Filed 04/09/19 Page 4 of 5



       Second, approximately three and one-half months have elapsed since the December 24,

2018 Order granting the plaintiffs’ Motion for Default Judgment, and approximately two months

have passed since North Korea received notice on February 14, 2019. This is a “reasonable

period of time” under section 1610(c). See Crystallex Int’l Corp. v. Bolivarian Republic of

Venezuela, No. 16-cv-661 (RC), 2017 WL 6349729, at *1 (D.D.C. June 9, 2017) (finding two

months reasonable and collecting cases); Owens v. Republic of Sudan, 141 F. Supp. 3d 1, 8

(D.D.C. 2015) (“[C]ourts have found periods of three months and less reasonable.” (collecting

cases)); Baker, 810 F. Supp. 2d at 101 (finding a “period of a few months” reasonable). This

time period is particularly reasonable where North Korea has made no efforts to satisfy the

judgment. See Crystallex Int’l Corp., 2017 WL 6349729, at *1. To the contrary, North Korea

mailed the judgment back, demonstrating its intention “to evade its obligation.” Ned Chartering

& Trading, Inc. v. Republic of Pakistan, 130 F. Supp. 2d 64, 67 (D.D.C. 2001) (finding 1.5

months reasonable, in part because there was “no evidence that the defendant ha[d] taken any

steps towards the payment of its debt,” and “at least some evidence that the defendant is actually

attempting to evade its obligation”). Thus, “a reasonable period of time has elapsed” under

section 1610(c).

       For the foregoing reasons, upon consideration of the plaintiffs’ Motion for Order Under

28 U.S.C. § 1610(c), ECF No. 31, the related legal memorandum in support thereof, the exhibits

attached thereto, and the entire record herein, for the reasons stated in this Order, it is hereby

       ORDERED that the plaintiffs’ Motion, ECF No. 31, is GRANTED; and it is further

       ORDERED that, based on the Court’s findings that North Korea was properly given

notice on February 14, 2019 of the December 24, 2018 Order entering final judgment, ECF No.

24, in accordance with 28 U.S.C. § 1608(e), and “that a reasonable period of time has elapsed




                                                  4
          Case 1:18-cv-00977-BAH Document 32 Filed 04/09/19 Page 5 of 5



following the entry of judgment and the giving of . . . notice,” id. § 1610(c), the plaintiffs may

now seek attachment or execution, pursuant to id. §§ 1610(a)–(b), to satisfy this Court’s

judgment.

       SO ORDERED.

       Date: April 9, 2019




                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge




                                                  5
